USDC IN/ND case 2:21-cv-00240-PPS-APR document 1 filed 08/04/21 page 1 of 8


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                               HAMMOND DIVISION

AYANA ISHAM,                             )
                                         )
                    Plaintiff,           )
                                         )
v.                                       ) CASE NO. 2:21-CV-00240
                                         )
HOUSECALL DOCTORS, P.C.,                 )
SAKET SINHA and                          )
MONIKA SINHA                             )
                                         )
                    Defendants.          )

                                      COMPLAINT

      Plaintiff Ayana Isham (“Isham”) brings this action against Housecall Doctors, P.C.

(“Housecall”), Saket Sinha, and Monika Sinha (Housecall, Saket Sinha and Monika

Sinha are collectively referred to herein as “Defendants”), and shows as follows:

                                       OVERVIEW

      1.     This lawsuit arises under the Fair Labor Standards Act (“FLSA”), 29

U.S.C. § 201 et. seq. and the Indiana Wage Payment Statute I.C. §§ 22-2-5-1 et seq.

Defendants violated the FLSA by failing to pay Isham the overtime premium and

minimum wages required under federal law. Defendants also violated Indiana law by

failing to timely pay Isham’s earned wages.

                                        PARTIES

      2.     Isham is an individual who resides in Cook County, Illinois. She was

employed by Defendants within the meaning of the FLSA during the three-year period

prior to the filing of this Complaint. At all times hereinafter mentioned, Isham was an

individual employee within the meaning of the FLSA, 29 U.S.C. § 203(e)(1).
USDC IN/ND case 2:21-cv-00240-PPS-APR document 1 filed 08/04/21 page 2 of 8


       3.     Houscall is an Indiana professional corporation doing business in Indiana.

Housecall acted, directly or indirectly, in the interest of an employer with respect to

Isham. Housecall is an “employer” within the meaning of the FLSA, 29 U.S.C. § 203(d).

       4.     Saket Sinha is the spouse of Monika Sinha. Saket Sinha is an owner,

president and/or officer of Housecall. In this capacity, Saket Sinha is involved in the

day-to-day business operations of Housecall. Saket Sinha has the authority to sign on

corporate checking accounts, including payroll accounts, and the authority to make

decisions regarding wage and hour issues, including decisions regarding the overtime

and minimum wage violations alleged in this Complaint. At all relevant times, Saket

Sinha acted and had responsibility to act on behalf of, and in the interests of, Housecall

in devising, directing, implementing and supervising the wage practices and policies

relating to employees, including the overtime and minimum wage issues raised in this

lawsuit. At all relevant times, Saket Sinha was an “employer” within the meaning of the

FLSA, 29 U.S.C. § 203(d).

       5.     Monika Sinha is the spouse of Saket Sinha. Monika Sinha is an owner

and/or officer of Housecall. In this capacity, Monika Sinha is involved in the day-to-day

business operations of Housecall. Monike Sinha has the authority to sign on corporate

checking accounts, including payroll accounts, and the authority to make decisions

regarding wage and hour issues, including decisions regarding the overtime and

minimum wage violations alleged in this Complaint. At all relevant times, Monika Sinha

acted and had responsibility to act on behalf of, and in the interests of, Housecall in

devising, directing, implementing and supervising the wage practices and policies

relating to employees, including the overtime and minimum wage issues raised in this



                                              2
USDC IN/ND case 2:21-cv-00240-PPS-APR document 1 filed 08/04/21 page 3 of 8


lawsuit. At all relevant times, Monika Sinha was an “employer” within the meaning of

the FLSA, 29 U.S.C. § 203(d).

                                       JURISDICTION

       6.     This Court has jurisdiction over Defendants because Isham brings claims

arising under federal law. This Court has supplemental jurisdiction over Isham’s Indiana

state law claims pursuant to 28 U.S.C. § 1367.

                                           VENUE

       7.     Venue is appropriate in the Northern District of Indiana pursuant to 28

U.S.C. § 1391 because the facts and events giving rise to Isham’s claims occurred in

this judicial district, Defendants have a business location in this judicial district, and

Defendants provide services to patients within this judicial district.

                                     FLSA COVERAGE

       8.     At all times hereinafter mentioned, Defendants have been an enterprise

within the meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

       9.     At all times hereinafter mentioned, Defendants have been an enterprise

engaged in commerce or in the production of goods for commerce within the meaning of

Section 3(s)(1) of the FLSA, 29 U.S.C. § 203(s)(1), in that the enterprise has had

employees engaged in commerce or in the production of goods for commerce, or

employees handling, selling or otherwise working on goods or materials that have been

moved in or produced for commerce by any person and in that the enterprise has had

and has an annual gross volume of sales made or business done of not less than

$500,000.




                                               3
USDC IN/ND case 2:21-cv-00240-PPS-APR document 1 filed 08/04/21 page 4 of 8


       10.    At all times hereinafter mentioned, Isham was an employee engaged in

commerce or in the production of goods for commerce.

                                          FACTS

       11.    Defendants operate a business providing in-home medical services to

patients in Indiana. Defendants’ principal place of business is in Highland, Lake County,

Indiana.

       12.    Defendants employed Isham as a nurse practitioner from approximately

February 10, 2021 to approximately July 12, 2021.

       13.    As part of her employment, Isham drove to the homes of Defendants’

patients to provide in home medical care.

       14.    Isham was not compensated for all her compensable hours worked.

       15.    Specifically, Isham was required to visit numerous patients on a daily

basis, but was not compensated for all her hours worked in a continuous workday.

       16.    An example of Isham’s typical workday was as follows: Isham would travel

to the home of her first patient of the day. Following completion of that first appointment

of the day, Isham was required to travel to the home of her second patient of the day

and following completion of the second appointment, Isham was required to travel to the

home of her third patient of the day. This continued each workday until Isham

completed her last appointment of the day. Following her last appointment of the

workday, Isham was required to travel home. Every day, while at her home and apart

from her patient visits, Isham would also perform additional required work, including but

not limited to, the following tasks: patient scheduling, patient phone calls, telehealth

visits, patient charting, medication reconciliation, and lab reviews.



                                              4
USDC IN/ND case 2:21-cv-00240-PPS-APR document 1 filed 08/04/21 page 5 of 8


      17.    Despite Isham’s compensable travel time between patients and her

compensable hours spent working from her home, Isham was not paid the overtime

premium required under the FLSA for all her hours worked in excess of forty (40) hours

in a single workweek.

      18.    With the exception of her final workweek, throughout her employment with

Defendants, Isham always worked in excess of forty (40) hours in each workweek.

      19.    Despite nearly always working in excess of forty (40) hours each

workweek, Isham was not paid the FLSA required overtime premium for her hours

worked in excess of forty (40) in a single workweek.

      20.    Isham did not perform work for Defendants that would exempt Isham from

the overtime provisions of the FLSA.

      21.    Isham did not perform work for Defendants that would exempt Isham from

the minimum wage provisions of the FLSA.

      22.    Defendants agreed to pay Isham a piece rate of $45 per patient visit.

      23.    Defendants did not pay Isham at the rate of $45 per patient visit for all

patient visits made by Isham.

      24.    Defendants paid Isham on a bi-weekly basis.

      25.    Defendants did not track Isham’s hours worked.

      26.    Defendants violated the recordkeeping provisions of the FLSA.

      27.    Isham voluntarily resigned her employment on July 12, 2021.

      28.    The last day Isham performed work for Defendants was July 12, 2021.

      29.    After her resignation on July 12, 2021, Isham was owed, and has not

received, wages for her final two pay periods. Specifically, Isham is owed, but has not



                                            5
USDC IN/ND case 2:21-cv-00240-PPS-APR document 1 filed 08/04/21 page 6 of 8


received, wages for two full workweeks that came due on the pay date of July 16, 2021.

Additionally, Isham is owed, but has not received, wages for one full day of pay that

came due on the pay date of July 30, 2021.

        30.    Specifically, Isham is owed wages for the two workweeks running from

June 28, 2021 to July 11, 2021. Defendants have paid Isham no wages at all for her

hours worked in the workweeks running from June 28, 2021 to July 11, 2021.

        31.    Additionally, Isham is owed wages for her single day worked on June 12,

2021, which occurred in the workweek of July 12, 2021 to July 18, 2021. Defendants

have paid Isham no wages at all for her hours worked in the workweeks running from

July 11, 2021 to July 18, 2021.

        32.    As a result of Defendants refusal to pay Isham any wages at all for her

final two pay periods, Defendants have violated the minimum wage provisions of the

FLSA.

        33.    As a result of Defendants’ refusal to pay Isham any wages at all for her

final two pay periods, Defendants have violated the Indiana Wage Payment Statute.

        34.    As a result of Defendants’ refusal to pay Isham any wages at all for her

two workweeks running from June 28, 2021 to July 11, 2021, Defendants committed a

further violation of the FLSA’s overtime provisions.

        35.    At the time of her resignation, Isham was entitled to, but did not receive,

compensation for her earned vacation pay from Defendants.

                COUNT I: FAILURE TO PAY WAGES IN ACCORDANCE
                    WITH THE FAIR LABOR STANDARDS ACT

        36.   Isham hereby incorporates by reference Paragraphs 1 – 35 of this

Complaint.

                                              6
USDC IN/ND case 2:21-cv-00240-PPS-APR document 1 filed 08/04/21 page 7 of 8


         37.   During the relevant time period, Defendants have violated and are

violating the provisions of 29 U.S.C. §§ 206 and 207 by failing to comply with the

minimum wage and overtime requirements of the FLSA.

         38.   Defendants acted intentionally, willfully, or with reckless disregard to the

rights of Isham as protected by the FLSA.

                    COUNT II: FAILURE TO PAY WAGES IN
               ACCORDANCE WITH INDIANA CODE §§22-2-5-1 et. seq.

         39.   Isham hereby incorporates by reference Paragraphs 1 – 38 of this

Complaint.

         40.   During the relevant time period, Defendants have violated and are

violating provisions of Indiana Code §§22-2-5-1 et. seq. by failing to timely pay Isham’s

wages, including regular earned wages and vacation pay.

         41.   Defendants’ refusal to timely pay Isham her earned wages was in bad

faith.

                                  PRAYER FOR RELIEF

         WHEREFORE, Isham respectfully requests that this Court enter judgment

against Defendants and award relief as follows:

         a.    An Order pursuant to Section 16(b) of the FLSA finding Defendants liable

for unpaid back wages due to Isham, in addition to liquidated damages equal in amount

to the unpaid compensation due to Isham

         b.    An Order pursuant to I.C. §§ 22-2-5-1 et. seq. finding Defendants liable for

unpaid earned wages due to Isham, plus liquidated damages double in amount of the

unpaid wages found due to Isham;

         c.    An Order awarding Isham costs of this action;

                                              7
USDC IN/ND case 2:21-cv-00240-PPS-APR document 1 filed 08/04/21 page 8 of 8


      d.       An Order awarding Isham reasonable attorney’s fees;

      e.       A Declaration and finding by the Court that Defendants willfully violated

provisions of the FLSA by failing to comply with the minimum wage and overtime

requirements of the FLSA;

      f.       An Order granting such other and further relief as may be necessary and

appropriate.

                                          Respectfully Submitted,

                                          s/Robert J. Hunt
                                          Robert J. Hunt, (#30686-49)
                                          Robert F. Hunt (#7889-84)
                                          The Law Office of Robert J. Hunt, LLC
                                          1905 South New Market Street, Ste 168
                                          Carmel, Indiana 46032
                                          Telephone: (317) 743-0614
                                          Facsimile: (317) 743-0615
                                          E-Mail:      rob@indianawagelaw.com
                                                       rfh@indianawagelaw.com



                                          Attorneys for Plaintiff




                                             8
